OPINION ON REHEARING
On motion for rehearing, the Appellant first contends that the application of Tex. Civ.Prac. & Rem.Code § 16.069 is purely a question of law for the trial court, and thus, the submission of jury questions in this regard is unnecessary for the proper preservation of error. We disagree.
As noted in the Court’s opinion, a cause of action for fraud is governed by a four-year statute of limitations’ period. Tex.Civ.Prac. & Rem.Code Ann. § 16.051 (Vernon 1986). If the application of Section 16.069 is a question of law for the trial court, as Appellant contends, Appellant must have timely obtained a ruling from the trial court in that regard in order to preserve error. Tex.R.Civ.P. 248. Insofar as Appellant has raised Section 16.069 for the first time on appeal and never brought the theory of avoidance to the trial court’s attention, no ruling was obtained from the trial court. Consequently, Appellant has waived error, if any. See Tatum v. Liner, 749 S.W.2d 251, 254 (Tex.App.—San Antonio 1988, no writ).
Section 16.069 essentially provides an avoidance to the affirmative defense of limitations. In advancing her theory of avoidance, Appellant, as a counter-plaintiff, may have avoided the statute of limitations by affirmatively pleading that her counterclaim is compulsory in nature, and just as important, that her counterclaim is timely filed within 30 days from the time that the answer is due. Tex.Civ.Prac. & Rem.Code Ann. § 16.069 (Vernon 1986). In that regard, we hold that Appellant, in attempting to avoid Appellee’s affirmative defense of limitations, had the burden of timely bringing the applicability of Section 16.069 to the attention of the trial court, as well as Ap-*600pellee. To hold otherwise would be to encourage ambush on appeal.
Generally, a party is not entitled to have an issue on an affirmative defense submitted to the jury unless she has affirmatively pled such defense. Allstate Insurance Co. v. Perez, 783 S.W.2d 779, 782 (Tex.App.—Corpus Christi 1990, no writ). We find the identical reasoning sound in requiring an affirmative pleading of an avoidance to an affirmative defense.
Second, Appellant argues that the court erroneously held that she waived the right to rely on multiple, independent acts of fraud by her failure to request or obtain jury questions as to each independent act. Appellant has misconstrued the Court’s opinion. The facts and jury answer to question number six above established that the statute of limitations barred Appellant’s claim. Consequently, it was incumbent on Appellant to obtain a finding of continuing acts of fraud. Appellant neglected to obtain such a finding.
Next, Appellant contends that because the evidence concerning the relationship between the parties was undisputed, the existence of a fiduciary relationship was a legal question for the trial court and not an issue for the jury. Appellant, in advancing her argument, correctly relies on Lacy v. Ticor Title Insurance Company, 794 S.W.2d 781, 787 (Tex.App.—Dallas 1990, writ denied) for the proposition that the existence of a fiduciary relationship is a question of law where the underlying facts are not in dispute. However, in the instant case, the trial court instructed the jury, without objection, that Appellant and Ap-pellee were married as of August 12, 1987, thereby precluding the existence of a marital relationship prior to that date.1
Finally, Appellant argues that she did in fact object to jury question number six which related to the statute of limitations for the fraud claim. Appellant’s objection to “question number six” was stated as follows:
We respectfully urge the Court that this issue is an attempt by the Petitioner to submit a rebuttal issue and submit the definition of tracing ... and further respectfully object to the definition or instruction with regard to property acquired on credit on Page 4 of the Court’s charge because the same, when viewed with the instructions and issues, is a comment on the weight of the evidence, and is not properly submitted to the jury on the law.
The question number six actually submitted to the jury asked the following:
When, using ordinary diligence, would Rita K. Oliver have discovered that a Decree of Divorce was entered.
Answer by writing the date.
It is apparent from the context of the Appellant’s objection that the “question number six” was not the same question number six ultimately submitted for the jury’s consideration. Objections to the charge of the court must clearly identify the error and explain the grounds for complaint. Castleberry v. Branscum, 721 S.W.2d 270, 277 (Tex.1986); Tex.R.Civ.P. 274. An objection that does not meet both requirements is properly overruled and does not preserve error on appeal. Id.
Accordingly, Appellant’s motion for rehearing is overruled.

. Appellant failed to object to the above instruction which served to establish the parameters as to the existence of the marital relationship. In order for Appellant to have met her burden as to the existence of a fiduciary relationship, it was incumbent upon her to obtain an affirmative finding as to the existence of a marital relationship between the parties prior to August 12, 1987. Appellant’s failure to obtain such an affirmative finding serves to waive any error.